 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDPanscape CorporationandRobertE. Shreve. Case25-CA-7145June 10, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn March 15, 1976, Administrative Law JudgeJerry B Stone issued the attached Decision in thisproceeding Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel fileda brief in support of the Administrative Law Judge'sdecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Panscape Corporation,Muncie, Indiana, its officers, agents, successors, andassigns, shall take the action set forth in said recom-mended OrderDECISIONSTATEMENT OF THE CASEJERRY B STONE, Administrative Law Judge This pro-ceeding under Section 10(b) of the National Labor Rela-tions Act, as amended, was heard pursuant to due noticeon October 16 and 17, 1975, at Muncie, IndianaThe original charge was filed on June 12, 1975 The com-plaint in this matter was issued on July 31, 1975 The issuesconcern whether (1) the Respondent has engaged in con-duct of interrogation and threats in violation of Section8(a)(1) of the Act, and (2) the Respondent discriminatorilydischarged employees Shreve, Jackson, and Burton onJune 6, 1975, because of or a belief in such employees'union or protected concerted activities, in violation of Sec-tion 8(a)(3) and (1) of the ActAll parties were afforded full opportunity to participatein the proceeding Briefs have been filed by General Coun-sel and the Respondent and have been consideredUpon the entire record in the case and from my observa-tion of witnesses, I hereby make the followingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYER IPanscape Corporation, the Respondent is and has beenat all times material herein a corporation duly organizedunder and existing by virtue of the laws of the State ofIndianaAt all times material herein the Respondent hasmaintained its principal office and place of business atMuncie, Indiana, herein called the facility, and variousother facilities, including a facility at Indianapolis, Indi-ana, herein called the Fall Creek facility, and is and hasbeen at all times material herein engaged at said facilitiesin the construction industry as a landscaping and earthmoving contractor During a representative 1-year period,the Respondent, in the course and conduct of its businessoperations, purchased, transferred, and delivered to itsMuncie facility, Fall Creek facility, and other constructionjobsites located in the State of Indiana, goods and materi-als valued in excess of $50,000 which were transported tosaid facilities directly from States other than the State ofIndianaDuring a representative 1-year period, the Re-spondent, in the course and conduct of its business opera-tions, performed services valued in excess of $50,000 inStates other than the State of IndianaAs conceded by Respondent and based upon the fore-going, it is concluded and found that the Respondent is,and has been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the ActIITHE LABOR ORGANIZATION INVOLVED 2Local Union 1112, Laborers'InternationalUnion ofNorth America, AFL-CIO, hereinsometimes referred to asthe Union, is and hasbeen at all times material herein alabor organizationwithin themeaning ofSection 2(5) ofthe ActIIITHE UNFAIR LABOR PRACTICESA Preliminary Issues, Supervisory Status 3At all times material herein the following-named personsoccupied positions set opposite their respective names, andhave been and are now agents of the Respondent at itsMuncie and Fall Creek facilities,acting on its behalf, andare supervisors within the meaning of Section 2(11) of theActKuhrman HullPresidentVanis W CarterForemanSteven L EmnckForemanDouglassSpenceFieldSuperintendentThe factsherein arebased upon the pleadings and admissionsthereinZThe facts are based upon the pleadingsand admissions therein3The facts are based upon the pleadingsand admissions therein224 NLRB No 87 PANSCAPE CORPORATION617B The Facts 41Panscape Corporation, sometimes herein referred tosimply as Panscape or as the Respondent, is engaged in theconstruction industry as a landscaping and earth movingcontractor Although Panscape may have other collective-bargaining relationship and agreements, the facts are clearthat Panscape has a collective-bargaining relationship withLaborers' International Union of North America, State ofIndiana District Council, and has or had the following col-lective-bargaining agreements with said Union First, Pan-scape on August 15, 1974, accepted the terms of and be-came aparty to an agreement between the IndianaHighway Constructors and said Union, effective from Jan-uary 1, 1974, to December 31, 1975 Second, Panscape onJuly 2, 1973, accepted the terms of and became a party toan agreementbetween "Employer's Negotiating Commit-tee, Stateof Indiana" and said Union, effective from April1, 1973, to March 31, 1976 Both of the above referred toagreementshave clauses concerning automatic renewal ornotice for cancellation and renegotiation The agreementbetween the "Employer's Negotiating Committee" coveredconstruction labor work excepting for certain exclusions,among which was "Heavy and Highway" constructionwork Third, Panscape clearly is a party to an agreementbetween Indiana Utility Contractors Association and Sew-er Contractors of Indianapolis and said Union, effective asof April 1, 1975, to March 31, 1976 Local Union 1112,Laborers' Union of North America, AFL-CIO, and Local120 of said International Union, are local unions specifi-cally referred to in the above agreements with reference totheir jurisdictional areas for the purpose of said contractsand with reference to rights pertaining to the appointmentto job stewards etcPanscape, on or about October 26, 1973, signed a collec-tive-bargaining agreement concerning coverage for itslandscaping employees and landscape work The purport-ed collective-bargaining agent for such employees was theLaborers' International Union of North America, AFL-CIO, State of Indiana District Council The purportedagents, who purportedly signed said agreement for said In-ternational Union, were George McMahan and Robert 0Curry Both McMahan and Curry are local representativesof Local 1112 of the Laborers' International Union Saidagreement, according to its terms, was to be effective fromOctober 26, 1973, to March 31, 1977 Said agreement ex-cluded from coverage "all work which is now being doneunder agreement or contract with the Laborers' Interna-tional Union of North America, State of Indiana DistrictCouncil throughout the State of Indiana, and all landscap-ing work being done under the predetermined rates set bythe Davis Bacon Act unless those rates are less than thisagreement " 54 The facts are largely not in dispute and are based upon a composite ofthe credited aspects of the testimony of all the witnesses exhibits and stipu-lationsThe testimony of any witness inconsistent with or contradictory ofthe facts found is discredited5As the General Counsel argues, it is not necessary for the purposes ofthis proceeding to determine the validity of the "landscape" agreement Theissues concern whether the Respondent engaged in conduct directed againstemployees' union and protected concerted activity Employee activity con-Kuhrman L Hull, president of Panscape, credibly testi-fied to the effect that the "landscape" agreement was nego-tiated to obtain a level of consistency on wage rates for the"landscape" work as is revealed by the following creditedexcerpts from his testimonyQ What labor agreement are you talking about,Exhibit 79A Exhibit GC-2 This agreement Mr McMann(sic)andMr Curry and myself worked on andbrought into existence to try to equalize the landscapefield, because people in the landscape field were al-ways working for two dollars an hour There was nolevel of consistency on wage rates or anything of thisnature So we came up with an agreement in an effortto try to organize the landscape group of people sothat we could get an equalization in our bidding ofjobs, and get a wage factor up there that was livablefor these people to exist, and we could keep the peoplethis wayAlso, it would make it competitive bidding factorrather than bidding with people at two dollars an hourwage scale if we got this agreement into an Interna-tional force which we never did get doneWe wouldhave had a level consistent, a consistent labor figurefactor to work withLabor factor is the only factor in landscaping Yourmaterial factor is nil It is all work2Panscape's overall operation of demolition, earth-moving, and landscapingis seasonalin nature The workseason isessentially from March 15 through November 31yearlyPanscape's overall employee complement variesfrom approximately 10 to 50 employees in accordance withthe seasonal need3Robert E Shreve, David Jackson, and Richard Bur-ton were employees in Panscape's landscape division at thetime of their discharges on June 6, 1975 6Robert E Shreve was hired by the Respondentas a gen-eral laborer in the landscape division in August 1974Thereafter, excepting when on layoff status, Shreve contin-ued to work for the Respondent until his discharge on June6, 1975 His latest prior layoff status was for the periodFebruary 15 to April 1, 1975 David Jackson was hired bythe Respondent on September 17, 1973 His layoff statusthereafter commenced in the winter of 1974 and lasted un-tilApril 1, 1975 Richard Burton was hired by the Respon-dent in October or November of 1974 He thereafterworked for a week or two on Respondent's sewer crew, andafter that was on layoff status until April 9, 1975, when hereturned to work and commenced working as an employeein the landscape divisionRobert E Shreve, David Jackson, and Richard Burtonwere members of Local 1112 of the International Laborers'Union at the time of the critical events in this proceedingcerning determination of whether such contractwas in effector to be en-forced etc is clearly protected union or concerted activityas the case maybe6 The General Counsel's complaintallegesand theRespondent deniesthat such discharges were discriminatory and violative of Section 8(a)(3)and (I) of the Act 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhether such employees were current in their dues to saidunion is not revealed by the evidence 74Union Representative Curry of Local 1112 appointedRobert E Shreve to be union steward for Local 1112 forthe Panscape landscape division employees in August1974 Shreve was such union steward thereafter and untilhis discharge on June 6, 19755As indicated previously, Shreve was on layoff statusfrom February 15 to April 1, 1975 During such period oftime Shreve engaged in union and protected concerted ac-tivity concerning the question of employee working condi-tions, contractual rights, and wage rates Thus, around themiddle of February 1975, Shreve secured and examined acopy of the "Landscape" contract,' believed that all of theterms of the agreement were not being followed, contactedCharles Morris, secretary-treasurer of the Indiana DistrictCouncil of the Laborers' International Union and inquiredas to whether the "Landscape" agreement was in effect andbeing enforced, and was told by such official that said con-tract was not in effect because it had not been approved bythe Indiana District Council of the Laborers' InternationalUnion Shreve also inquired from said official as to thequestion of predetermined wages Shreve was told to con-tact a Mr Bills of the Indiana Department of LaborThereafter Shreve contacted said Mr Bills and inquired asto the question of predetermined wages 9 Shreve was toldto contact his local union about such question ThereafterShreve contacted Local 1112's representative Curry and re-lated his contacts with Morris and Mr Bills Curry toldShreve that the agreement was still in effect to the best ofhis knowledge, that he would, however, look further intothe matter Shreve asked Curry to try and schedule a meet-ing with management and employees for around April 1,1975, when he (Shreve) anticipated recall to work Curryagreed to do so and told Shreve to try to set up a meetingalso if he saw any of the management in the meantimeSuch proposed meeting had not been arranged by April 1,1975, when Shreve returned to work6Shreve returned to work at Panscape on April 1, 1975On such date Shreve contacted Superintendent Spence andasked him to set up a meeting for President Hull, theUnion, and the landscape personnel The expressed pur-pose for such meeting was to go over the contract and todecide the rules and regulations that would govern the em-ployeesThe facts are clear that the Respondent knew, at least byApril 1, 1975, that Shreve was the Local 1112 job stewardand was interested in the proper administration of the"landscape" contract 10On the same date, April 1, 1975, Shreve ascertained from7 Evidence relating to statements by Respondent's President Hull to suchemployees after their discharges alludes to his having been told that theywere behind in their dues obligations to Local 11128 Shreve had only seen a copy of the wage rates before such time9Wages set by governmental agencies in certain jobs performed for theFederal, state county,or city government or instrumentalities or projectsthereof10Considering the fact that Shreve was Local 1112 s job steward, that theemployee complement was small, and the nature of Shreve s request for ameeting,it is clear that the Respondent would be aware of Shreve s statusby April 1, 1975 Hull testified to the effect that Shreve and employees toldhim that Shreve was Local 1112 s job steward Hull's testimony did nothowever,fix the time of such knowledgeemployee Jackson, who had returned to work onthe sameday, that his rate of pay was $4 50 instead of $4 75 as pro-vided in the landscape contract Curry, representative ofLocal 1112, came by the jobsite on April 1, 1975, shortlyafter Shreve had ascertained from Jackson his rate of payShreve, Jackson, and Curry discussed Jackson's rate of payand the correct contract rate Curry then told Shreve andJackson that the pay rate would be corrected Shortlythereafter Superintendent Spence arrived at the jobsiteCurry told Spence that Jackson's pay rate would have to becorrected Thereafter Jackson's pay rate was corrected bythe RespondentDuring the 2-week period April 1-15, 1975,Shreve dis-cussed his conversations with Morris, Bills, and Curry(about the validity and enforcement of the landscape con-tract and about predetermined wage rates) with fellow em-ployees Burton and Jackson On or about April 15, 1975,the requested management-union-employee meeting hadnot been arranged by Superintendent Spence AroundApril 15, 1975, Shreve again contacted SuperintendentSpence at Spence's office and reiterated his request thatSpence arrange with President Hull for a management-union-employee meeting to discuss the landscape contractand the rules and regulations that would govern employer-employee relations Spence told Shreve that he would try toarrange such meetingAround April 15, 1975, theRespondent commencedwork on a project known as the Fall Creek Parkway proj-ect Such project was in Indianapolis,Indiana On the firstor second day of work on such project, Field Representa-tives Tuttle and Tender of Local 120 of the Laborers' Inter-national Union came to the Falls Creek Parkway Projectand checked membership cards and rates of pay of thelaborer employees 11When Local 120's representatives were questioning em-ployees as to their rates of pay, Shreve told suchrepresen-tatives that the Panscape employees were being paid on theFallCreek Parkway project the rates of pay under the"Landscape" contract rather than the rates of pay underthe Highway Constructors'agreementUnion Representative Tuttle on this occasion firstchecked Shreve's union card and then proceeded to checkwhether Burton and Jackson had membership cards 12Finding that Burton and Jackson did not have union cards,Tuttle and Tender then proceeded to fill out applicationsfor union membership cards and to secure Burton andJackson's signature thereto Tuttle and Tender engaged ina conversation with Jackson and Burton about their con-tractualmembership obligations and related matter Theensuing discussion also covered the question of rates of paydue under the Highway Constructors' agreement and theUnion's enforcement of such rates Tuttle then returned toShreve and asked him if he didn't know the rate of pay theemployees were due, and told Shreve that the employeeswere due the rate under the Highway Constructors' agree-itThe collective bargainingagreements between the Respondent and theLaborersInternational Union indicatethat Local120 has jurisdiction inMarion Countywhere Indianapolis and said project were located12Thefacts are based upon a composite of the credited aspects of Tuttleand Shreve's testimony,stipulations as to Burton and Jackson s proposedtestimony,and a consideration of the logical consistency of facts PANSCAPE CORPORATION619ment Shreve told Tuttle that he had a pretty good ideathat the rate should be the Highway Constructors' rate butthat they were receiving the rate set by Local 1112's con-tract, that he wished that there was someway that theycould get out from under such contract, that, however, ifany waves were made about such contract, he could besubject to being taken to court and sued Tuttle told theemployees that he would guarantee that as long as theyworked in Marion and Shelby counties, the Highway Con-structors' agreement would be abided by and they wouldreceive the wage rate under such contractOn the same afternoon that the events described aboveoccurred, Tuttle called the Respondent's officesWhat oc-curred is revealed by the following excerpts from Tuttle'scredited testimonyA On the day of offering Jackson and Burtonmembership, that afternoon, on the return to the hallat approximately three p in I called PanScape's officeIdon't know who I talked to I informed them whatthe prevailing wage was, the type of work in the Stateof Indiana to which they were signatory, and the col-lective bargaining agreement, and I expected it to bepaidWhoever I talked to said there was no problemOn the same date or the next several days Superinten-dent Spence reported to Respondent's President Hull thatShreve had called the business agent of Local 120 to theFall Creek jobsite and that the Local 120 agent had threat-ened to shut down the Fall Creek job because Shreve hadreported to such representative that he, Burton, and Jack-son were being paid the Landscape rate of $4 75 an hourinstead of the Indianapolis $5 90 an hour rateInterrogation,Threat ofReprisal, and Events ofMid-April 19757The facts are clear that a conversation between Fore-man Emrick and Shreve occurred around mid-April 1975,during an occasion when Emrick, Shreve, and Leisure wereriding in a truck going to Hartford City 13During the trip referred to above, Foreman Emrickasked Shreve what he was trying to do with the UnionShreve told Emrick in effect that they were just trying to goover the contract and see whether the Respondent wouldabide by the contract or wanted to change it, that theywanted to see if the Respondent was going to pay showuptime and the benefits and provisions that were in the con-tract, and that they wanted to see if the Respondent wasgoing to pay predetermined wages on certain jobs or notEmrick told Shreve that the only way people ever gotahead was to have someone fight for them in an organiza-13The facts are based upon the credited aspects of the testimony ofShreve I found Shreve to appear to be a more forthright truthful, andhonest appearingwitness thandid either Emnck or Leisure Emrick's owntestimony reveals that he did question Shreve abouthis unionintentionsand that the questionof testimonialallusion to Shreve'sdiscussion of a'slow down' was his own conclusion Leisure did not testify in great detailand did not appear to be a reliablewitness atallThe testimony as to thetiming ofevents is insufficientto reveal whether the Emrick Shreve conversation occurred before or after Tuttle visited the Falls Creek jobsite aroundApril 15, 1975, or before or aftera union management meeting inlate Aprilor early May 1975, discussed later hereintionEmrick told Shreve that he was getting in an awfultight position, that he was going to have to be careful or theRespondent would try to fire him (Shreve) Shreve toldEmrick that he had been laid off each year and didn't haveanything to lose Emrick told Shreve that he had his job toloseContentions, ConclusionsThe General Counsel's complaint alleged in effect, andhe contends, that the Respondent, by Foreman Emrick,unlawfully interrogated employees concerning their unionactivities or desires, and that Respondent, by ForemanEmrick, threatened employees with dischargein his con-versation with ShreveThe Respondent contends in effect that Shreve initiatedthe conversation about the Union after Foreman Emrickhad noticed that Shreve looked worried and had askedShreve to tell him what was wrong The Respondent con-tends that the allusion to loss of job was with reference toa question of a statement by Shreveconcerning a slow-downEssentially, the determination of the credited facts hasresolved the question involved hereinIt is clearthat Em-rick questioned Shreve as to his union intentionsIt is alsoclear that the facts do not reveal that Shreve had alluded toa slowdownConsidering all of the foregoing, I am persuaded andconclude and find that the Respondent, by Emrick, coer-cively interrogated Shreve as to his union intentions I haveconsidered the fact that Shreve was the union steward onthe job However, considering the question of the applica-bility of the Highway Constructors' agreement as com-pared to the Landscape agreement and the remarks relat-ing to Shreve's being careful or the Respondent would tryto fire him, it is clear that such interrogation of Shreve as tohis union intentions was coercive and unlawful and viola-tive of Section 8(a)(1) of the Act Further, the remarks intotal effect constituted a threat of discharge by the Re-spondent if the employee persisted in his union activitySuch conduct is clearly violative of Section8(a)(1) of theAct It is so concluded and found8As previously requested by Shreve, a meeting washeld on a Monday morning in late April or early May inthe Respondent's offices Present at suchmeeting were Su-perintendent Spence and Supervisors Emrick and CarterAlso present at such meeting were Local 1112's Represen-tativeCurry and Respondent's landscape employees, in-cluding Shreve, Jackson, and Burton There occurred a dis-cussion of some of the provisions in the "Landscape"contract and the question of predetermined wages Local1112's Representative Curry requested thatanother meet-ing be arranged so that President Hull could bein atten-dance Superintendent Spence agreed to set up such ameetingThreat of Reprisal-Late April or Early May9Apparently 3 or 4 days after the abovemeeting in lateApril or early May 1975, Superintendent Spence toldShreve at a jobsite that there was to be a meeting at the 620DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice Spence asked Shreve if he would go with him to themeeting Shreve agreed and went to the office with SpenceInstead of a general meeting involving union officials, em-ployees, and management, only Superintendent Spence,President Hull, and Shreve were present at the office-Presi-dent Hull told Shreve that he didn't have time for a meet-ing because he had to catch a plane in10 minutes Presi-dent Hull asked Shreve to step outside, and the two wentoutside of the office President Hull apologized for notbeing able to meet with the Union and the employees andgo over the contract sooner Hull told Shreve that he (Hull)made out the paychecks, that he wanted Shreve to cool his"shit," that he didn't want any union trouble out in thefieldHull ended the meeting bytellingShreve that hewould try to set up a meeting with the Union Superinten-dent Spence then took Shreve back to workConsidering the foregoing, it is clear and I conclude andfind that the Respondent, by President Hull, engaged inconduct violative of Section 8(a)(1) of the Act in late Aprilor early May 1975, by threatening an employee with dis-charge or reprisals if he engaged in union or protected con-certed activity It is clear that President Hull communicat-ed to Shreve that Hull controlled his paycheck and jobtenure and thus conveyed a threat ofusage ofsuch powerifShreve did not follow his admonition to cool his "shit"because Hull did not want any union problemsIt is clearthat Respondent's conduct by Hull in such respect is viola-tive of Section 8(a)(1) of the Act It is so concluded andfound10 In early May, apparently around May 4 to 7, 1975,Local 120's agent Tuttle visited Respondent's Fall Creekjobsite and told Respondent's landscape employees thatthey would have to pay their dues or be terminated becauseof the union-securityclause inthe Highway Constructors'agreementThe employees told Tuttle that they were notpaying their dues because they were not being paid accord-ing to the Highway Constructors' agreement11In mid-May 1975, Foreman Emrick and Shreve hadanother conversation concerning the Union and Shreve'sintentionsThis conversation occurred while Shreve wasworking near Marsh Warehouse in Yorktown, Indiana Es-sentially,what occurred is that Emrick questioned Shreveas to his intentions (re union action), Shreve repeated theobjectives he had stated in mid-April 1975, and Emrickrepeated his mid-April warning concerning Shreve's beingfiredContentions, ConclusionsThe Mid-May Job Shutdown12On May 13 or 14, 1975, five representatives fromLocal 120, one representative from the Teamsters, and onerepresentative from the Operating Engineers appeared atRespondent's Fall Creek jobsite around 8 a inAround 8 a in when Respondent's landscape employeesarrived at the Fall Creek jobsite, Local120'sBusinessManager Anderson told Shreve and the other employees ineffect that the job had been shut down by the Union andthat the employees would not proceed with any work untilhe had a chance to talk with President HullShreve 14 left and went to a telephone and telephonedRespondent's offices, reported what had occurred, andsought to contact President Hull Shreve was told thatPresident Hull was unavailable but that he should call backin 15 minutes Shreve returned to the jobsite and relatedwhat had transpired A short time later, apparently for thepurpose of making a telephone call to Respondent's of-fices,Anderson and other union officials left the jobsiteSoon thereafter, Anderson and the otherunionofficialsreturned and told the employees that they had made anagreement with the Respondent that the employees wouldbe paid the $5 90 an hour wage rate,15 and that the employ-ees could go to work as long as they were signed up in theLaborers' union13During the period of time following the Fall Creekjob shutdown and until June 6, 1975, Shreve had a numberof conversations concerning wage rates withunionofficialsand with Superintendent Spence The exact dates of occur-rences of most of these conversations are not establishedexcepting as occurring during the time period indicatedThe sequence of the conversations, however, is establishedThe first referred to conversation occurred after May 13or 14, 1975, and involved a conversation between Shreveand Local120's BusinessManager Anderson At such timeShreve telephoned Local 120'sBusinessManager Ander-son and related that the employees were still not receivingthe $5 90 an hour Indianapolis rate 16 Anderson toldShreve that the Respondent had agreed to pay such $5 90an hour rate for laborers on the Fall Creek job and that hewould look into the matter further Andersonalso suggest-ed that Shreve contact officials of Local 1112 The next dayafterthe referred to Shreve-Anderson conversations,Shreve, Jackson, and Burton went to Local 1112's unionhall in Muncie, Indiana, and spoke to Local 1112's Repre-sentativesMcMahan and Curry Shreve reported to Mc-Mahan and Curry what had transpired in his conversationThe General Counsel contends and the Respondent de-nies that the Respondent engaged in conduct violative ofSection 8(a)(1) of the Act, by coercive interrogation andthreats of reprisal because of employee union activity Forthe same reasons as previously set forth, I conclude andfind that the Respondent, in mid-May 1975, by ForemanEmrick, engaged in conduct violative of Section 8(a)(1) ofthe Act by questioning Shreve as to his intentions as tounion activities and by threatening Shreve with the possi-bility of discharge because of his union or protected con-certed activity Such conduct is clearly violative of Section8(a)(1) of the Act14As has been indicated, Shreve was the designated union steward forLocal 1112 for Respondent's landscape laborers15The rate of pay required by the Highway Constructors' agreement Thefacts as to what was said were presented by the witnesses in a jumbledmanner However Shreve s testimony as to a later conversation with Ander-son included testimony as to what Anderson had said about the $5 90 rateof pay at this earlier conversation Hull's testimony also reveals an admis-sion that Business Agent Anderson had spoken to a company official duringthis event and that the demand had concerned the $5 90 Indianapolis workrate for Shreve, Burton, and Jackson and for the hiring of three laborersfrom Local 120 for the Fall Creek job16Although the precise timing of events is not necessary for a resolutionof the issues herein, a logical consideration of the testimony of the witnessesand the clearly established facts warrant a timing of the events as set forth PANSCAPE CORPORATION621with Anderson the day beforeMcMahan indicated toShreve and the other employees that he did not think thatthey would be able to get the higher rate because of thecontract 17 Curry asked Shreve if he had been able to set upanother meeting with President Hull Shreve told Currythat he had not heard any word about another meeting butthat he would contact Superintendent Spence and also tryto set up a meetmg with Hull himself The next morningShreve contacted Superintendent Spence and inquired asto the status of efforts to secure a meeting with PresidentHull Spence told Shreve that he had not heard anythingbut that he would keep trying to set up a meeting withPresident Hull and the employees 18Later, on May 27, 1975, Local 1112's RepresentativeCurry came to a Respondent's jobsite known as the Long-fellowjob Curry asked Shreve if he had been able to set upa meeting with President Hull Shreve told Curry that hehad not been able to set up such a meeting but that he wasstill trying to get such a meetmg set up During this occa-sion Superintendent Spence, Foreman Emrick, and em-ployees Riley Reese, Dave Jackson, and Richard Burtonwere at said jobsite with Shreve During this occasion Lo-cal 1112's agent Curry spoke to employees Burton andJacksonDuring the last few days of May, Shreve again contactedSuperintendent Spence and asked whether Spence hadbeen able to arrange for President Hull to meet with theemployees Spence again told Shreve that he had been un-successful but would check into the matter further 1914During Shreve, Jackson, and Burton's tenure of em-ployment in 1975 and until June 6, 1975, no reprimands orwarnings of discipline were issued orally or in writing tosuch employees concerning their workShreve, Jackson, and Burton were classified as unskilledlaborers and performed unskilled labor work in their land-scaping duties The facts reveal that on occasion the Re-spondent would instruct such employees to do some work,to do some work differently, or in effect to finish details asto some work Such instructions were also given to otheremployeesDuring the tenure of Shreve, Jackson, and Burton's em-ployment the Respondent did not have any written recordsrelating to improper work performance by Shreve, Burton,or Jackson On June 12, 1975, Shreve filed the unfair laborpractice charges upon which this proceeding is based withRegion 25 of the National Labor Relations Board There-after the Respondent undertook a compilation of incidentsof alleged improper work performanceThus, President Hull instructed Superintendent Spence17Apparently referring to Local 1112's Landscape contract with the Re-spondentis Shreve s testimony was presented in such a manner that it is not clearwhether Shreve contacted Spence two or three times after May 13 or 14 andbefore June 6, 1975, as to the status of a proposed meeting with PresidentHull A finding of either two or three such contacts by Shreve with Superin-tendent Spence would not affect the ultimate findings in this case I ampersuaded that Shreve's testimony has only probative value to establish thattwo such contacts occurred and as set forth herein19The questions propounded to Shreve were long and compoundedHowever, considering the logical consistency of the facts, I am persuadedthat this last conversation between Shreve and Spence occurred after May27, 1975to prepare a compilation of incidents that might reflect ontheir job performances Spence, utilizing his records as tovarious jobs and his knowledge of the jobs worked on byShreve, Burton, and Jackson, checked with hisforemenand compiled a list of alleged incidents of poor job perfor-mance by Shreve and Jackson based upon what he knewand what the foremen related Spence also apparently esti-mated what he considered to be additional costs created bythe alleged poor work performanceWith respect to the above compilation, I note that onJune 15, 1975, Jackson was driving down 18th Street inMuncie and passed Respondent's landscape crew At suchtime Foreman Vanis Carter waved at Jackson and signaledhim to stop Jackson stopped his car, and Foreman Carterand employee Leisure came to Jackson's car Carter askedJackson to tell him what he, Shreve, and Burton were "upto " Jackson told Carter in effect that they were not up toanythingCarter then told Jackson that he, Shreve, andBurton must be up to something because Spence had to gosee a lawyer the day before Carter told Jackson thatSpence had told him (Carter) that he (Carter) had to have25 good reasons why the Respondent had fired Shreve,Burton, and Jackson Carter also told Jackson that he hadtold Spence that he could not think of any reason for thefiring of the employees (Shreve, Burton, and Jackson), thatBurton and Jackson had been good workersThe Respondent thereafter submitted a position state-ment to Region 25 of the NLRB concerning the unfairlabor practice charges Such position statement includedthe compilation of alleged improper work performance byShreve and Jackson and estimated increased costs Suchposition statement set forth that a compilation of improperwork performance by Burton would be submitted laterThis, however, was never furnished to the RegionAt the hearing of this matter, President Hull and Super-intendent Spence were questioned as to alleged improperwork performance by Shreve, Burton, and Jackson andabout the position statement and alleged improper workincidentsEmployees Leisure and Shreve, Jackson andBurton also testified as to the question of warnings, in-structions, and improper workWithout setting forth in detail the alleged improper workperformance incidents,as setforth in the written compila-tion or in the testimony, it is sufficient to say that the com-pilation concerned alleged incidents of rock throwing, ofimproper clean up, and of improper digging of holes orfilling of holes Shreve credibly testified with respect to anumber of alleged incidents Thus, as to the "rock throw-ing" incident, Shreve testified to an incident wherein Fore-man Carter and the employees were engaged in what ap-pears to be "horseplay " As to certain incidents of diggingof holes or filling of holes, Shreve credibly explained thatthe problem was not one of employee failure to performwork but simply a question of problems that arose in thenormal course of work, that part of the problem arose fromsupervision and determination of the work to be done 2020 The facts are based upon a consideration of a logicalconsistency of theevidence the exhibits, and the creditedaspectsof the testimony of HullEmrick, Leisure, Spence, Shreve, Burton, and Jackson,and stipulations asto testimony of witnesses Testimony of any witnessinconsistent with orContinued 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDMuch of Hull and Spence's testimony relating to im-proper work performance by Shreve, Burton, and Jackson,appeared to be a reliance upon the written compilation inthe position statement rather than an independent recollec-tion of their own Leisure appeared to be an eager witnesswhose testimonial effect was minimized by his answers oncross-examinationI note that Respondent's position statement and testimo-ny seemed directed to establishing that the Respondenthadwarnedthe three employees of improper work perfor-mance prior to June 1975 The overall facts and cross-ex-amination of Respondent's witnesses overwhelmingly re-veal that the Respondent had never warned Shreve,Burton, or Jackson that they would be disciplined for im-proper work The Respondent also attempted to establishthat Shreve had stated to Foreman Emrick that he wouldengage in a slowdown The facts reveal that Emrick's testi-mony to this point was conclusionary and not what wasactually said The Respondent also presented evidence re-lating to the comparative financial condition of the Re-spondent in 1975 and prior years Considering the econom-ic climate of 1975 and all of the testimony of the witnessesrelating to work performance, to the position statements, toSpence's remarks to Burton on June 6, 1975, to the effectthat he would be discharged but later recalled, to PresidentHull's statements to the Union and Shreve, Jackson, andBurton on June 9, 1975, revealing the discharges to bebased upon mixed considerations of employee union andprotected activity and poor work performance, I am per-suaded that Hull and Spence's testimony relating to "workperformance" reasons as the basis for discharges is unre-liableIn sum, I do not find the evidence persuasive to establishthat Shreve, Burton, and Jackson had engaged in improperwork performance of such a nature that it consitituted apart of the Respondent's motivation for their dischargesAlthough Shreve, Burton, and Jackson may have, on oc-casion, engaged in improper work performance, I am per-suaded that the Respondent has only considered such workto have been improperly performed as a rationalizationand as a pretext for its discharges of Shreve, Burton, andJackson I find it hard to believe and don't believe thatRespondent would have considered the work of Shreve,Burton, and Jackson to be poor enough to require disci-pline without the Respondent's having warned such em-ployees of potential discipline Rather, the overall facts re-veal that the Respondent has attempted to present a ration-contradictory of the facts is discredited It suffices to say that Hull, EmrickLeisure, and Spence clearly presented themselves as witnesses prone to over-state or render conclusions rather than to present factual and objectivetestimony Emrick thus clearly tried to testify to his conclusion that Shrevehad spoken of Shreve's intent to slowdown " Emrick's own testimony ulti-mately revealed this to be Emrick's conclusion of what Shreve had meantHull and Spence's testimonial reliance upon a compilation written after theevent of Shreve, Burton, and Jackson's discharge was very unimpressive Inshort the total fabric of all of the testimony, and Hull and Spence s ultimatetestimony, is consistent with a finding that Burton, Jackson, and Shrevenever received reprimands for their work Thus, the matter of instructions tocomplete work, referred to by Leisure, Spence, and Hull when consideredwith the failure of the issuance of reprimands, fails to persuade that improp-er work was the fault of the employees rather than normal problems incurred in unskilled and flexible work conditions or instructionsalized and pretextuous defense as to the alleged improperwork incidentsEvents of June 6,1975, TheDischarges of Burton,Shreve, and Jackson 2115On the morning of June 6, 1975, Jackson reported towork after Superintendent Spence had already assignedtasks to Shreve and Burton Shreve had been assigned ajobof loading material on a truck for the day's work Burtonhad been assigned a task of helping a "Teamster" to un-load trash from a dump truck Superintendent Spence toldJackson that he had no work for him and that he should goback home Jackson asked Spence if it was fair to send aman home who had the longest seniority and to keep aman for work who had not been there long SuperintendentSpence asked Jackson if he (Jackson) would prefer that hesend Burton home and let Jackson work Jackson toldSpence in effect that he did not think that this was right,that Burton needed the hours and money also Spence leftbut returned shortly and told Jackson to tell Burton, whenhe (Burton) came in, to go home and for Jackson to workin Burton's place Jackson then left and went homeIn the afternoon of June 6, 1975, Respondent's officialstransmitted instructions to Jackson (at his home) and toBurton and Shreve (at work) to attend a meeting at theCompany's offices around 3 30 p in Burton rode in a truckwith Superintendent Spence from ajobsite to the companyoffices for said meeting Just before getting to the office,Superintendent Spence told Burton that although he wasdischarging Burton, Shreve, Jackson, and Pritchard, hewould call Burton in a week to return to work because hewas a good worker At the meeting, around 4 p in, Super-intendent Spence passed out checks to two "Teamster" em-ployees (Reese and Leisure) and to Shreve, Burton, Jack-son, and Pritchard Superintendent Spence told Shreve,Burton, Pritchard, and Jackson that President Hull hadauthorized him to discharge them Jackson asked Spencewhy he, Burton, and Shreve were being discharged Super-intendent Spence told Jackson that the reason for the dis-charge of the landscape crew (Jackson, Burton, Shreve,and Pritchard) was because "of the incident this morningand because of the rock throwing incident on McGalliard "Jackson, Burton, and Shreve started to leave the office Atthis point Superintendent Spence called Burton back andtold him that he would call him back in the next week, thathe should not tell anyone about what he had saidThereafter, Burton, Shreve, and Jackson went to Local1112's union hall and related that they had been dis-chargedUnion Representative Curry told the three tomeet him at Panscape's office on Monday, June 9, 1975Thereafter on Monday, June 9, 1975, Local 1112's repre-sentatives,Curry and McMahan, Respondent's PresidentHull, and Burton, Jackson, and Shreve had a meeting con-cerning the discharges of the three employeesDuring the meeting Union Representative Curry asked,in effect, why President Hull had discharged the employ-ziThe facts are not in dispute and are based upon the credited aspects ofthe testimony of Shreve Burton and Jackson PANSCAPE CORPORATIONeesCurry told Hull in effect that he had to have a goodreason before firing the union steward, Shreve PresidentHull told Curry that the Union hadn't worked out as hehad planned and hoped, that it probably was his fault be-cause he had not had the time he had hoped to have towork with the Union Hull told Curry that he had beenbouncing the ball for 186 men, that he didn't have the timeto put forth in dealing with Shreve and the Union, that ifhe needed laborers, he would get them out of the unionhall, and that it would be good experience for Shreve, Bur-ton, and Jackson The three employees (Shreve, Burton,and Jackson) told President Hull that they liked their work,that all they were after was the $5 90 an hour wage ratePresident Hull told the union representatives and the em-ployees that he had a collective-bargaining agreement withLocal 1112 and had been following the agreement, that theemployees had sandbagged Panscape for a higher unionscalePresident Hull told the Union and the employeesthat since he was paying the proper scale, since they werenot performing their work, and that since they were not incompliance with the local union (concerning payment ofdues) when they were asking for the fringe benefits of an-other local, they could forget it 22Union Representative Curry asked Respondent Presi-dent Hull about the payment of predetermined wages onthe Fall Creek job Hull replied in effect that the failure topay such wages on the Fall Creek job had been an over-sight on the bookkeeper's part Hull stated that he wouldhave such matter corrected immediatelyShreve asked President Hull whether there would bepayment for predetermined wages on previous jobs Hulltold Shreve that if he (Shreve) had physical proof that therewere predetermined wages on such jobs, he would pay suchwagesHull told Shreve that if he (Shreve) didn't havephysical proof that there had been predetermined wagesthat hadn't been paid, Shreve should forget it, that he(Hull) would tie the matter up in Court for 5 yearsContentions, ConclusionsThe General Counsel contends in effect that the Respon-dent discriminatorily discharged Shreve, Burton, and Jack-son on June 6, 1975, because they engaged in union andprotected concerted activities The Respondent contends ineffect that it did not discharge Shreve, Burton, and Jacksonbecause of unlawful discriminatory considerations and thatitdischarged such employees because of faulty work andbecause of economic considerations The Respondent con-tends that the union problems in this case are in effectproblems between two unions concerning jurisdictionalclaimsConsidering the overall facts, it is clear that Shreve, Bur-ton, and Jackson engaged in union and protected concert-ed activities concerning their contacts with the Respondent22 The overall facts, testimony, and exhibits clearly reveal that PresidentHulls testimony and statements constituted a rationalized attempt to justifydiscriminatorily motivated discharges I attach weight to statements in apretrial affidavit which constitute admissions against interest I discreditHull's testimony which is contradictory of the facts found and set forthherein623and the Unions about the propriety of the wages and otherconditions accorded them by the Respondent and the rela-tionship thereto of the collective-bargaining agreementsbetween the Respondent and the International Laborers'Union, and Locals 120 and 1112 of such Union The factsare also clear that the Respondent was aware of Shreve'sactive part in such union and protected activities, of Bur-ton and Jackson's similar activity and interests and closerelationship to Shreve The facts are further clear that theRespondent was aware that Shreve's and the other employ-ees' union and protected concerted activity commenced inApril 1975, and was continuing in early June 1975Respondent's animus toward Shreve's and the other em-ployees' union and protected concerted activities is re-vealed by President Hull's remarks to Shreve to cool his"shit", by Hull and Emrick's threats of reprisal directed toShreve, and by Hull's remarks to the Union, Shreve, Bur-ton, and Jackson to the effect that their discharges werebecause of mixed reasons, including considerations of theirunion and protected activityHull's admissions in a pretrial affidavit to the effect thathe told the Union, Shreve, Burton, and Jackson on June 9,1975, that the discharges were based upon mixed consider-ations, including their union and protected concerted ac-tivity,clearly reveal that Respondent's conduct in dis-charging Shreve, Burton, and Jackson was discriminatoryin nature and violative of Section 8(a)(3) and (1) of the ActInote that the Respondent contends that the "union"problems were in effect problems between two unions As-suming such to be so, such facts would not afford Respon-dent a defense Employees have a right to engage in unionand protected concerted activity There is no evidence towarrant a finding that Shreve, Burton, and Jackson's con-duct was not protected The employees' activity was notdirected toward the ignoring of a collective-bargainingagreement but toward the question of what constituted theproper wages, terms, and conditions of employment and astowhat was the applicable collective-bargaining agree-ment Thus, such employee union and concerted activity isclearly protected activityI also note that President Hull's admissions in his pretri-al affidavit reveal reference to a contention that the dis-charged employees had not paid their union dues Howev-er, the overall facts do not reveal any reference to a uniondemand for compliance with such provision or that suchfailure constituted a part of the consideration for the dis-charges of such employees Rather, such remarks were inthe nature of a rationalization as to why President Hullwould not reconsider the prior discharges of such employ-ees Further, the statements as a whole revealed clearly thatthe overriding reason for the discharges was the employees'union and protected concerted activitiesFurther, the evidence as to whether the employees hadengaged in faulty work and whether the Respondent wasmotivated for the employees' discharges because of faultywork and economic considerations does not stand up un-der scrutiny The overall facts and testimonial demeanor ofRespondent's witnesses revealed such evidence to be over-stated and unreliable But, even if such employees had en-gaged in faulty work and the Respondent had mixed moti-vation,theconsiderationofunlawfuldiscriminatory 624DECISIONSOF NATIONALLABOR RELATIONS BOARDreasons for the employees' discharges would reveal the dis-charges to have been violative of Section 8(a)(3) and (1) ofthe Act The overall facts not only fail to establish that theemployees had engaged in faulty work, fail to establish thatthe Respondent was motivated to discharge the employeesbecause of faulty work, but also fail to reveal that econom-ic considerations were presentThe economic climate of 1975 would afford a basis for ageneral financial decline by the Respondent I note, how-ever, that the Respondent reinstated Burton and Jacksonto their jobs several months after their discharges but didnot reinstate Shreve, the most active and leader of thethreeFurther, Spence, on June 6, 1975, told Burton ineffect that his discharge was part of a coverup plan andthat he would be recalled I note that the Respondent, inthe reinstatement letters to Burton and Jackson,23 in a self-servingmanner set forth that the reinstatement did notconstitute evidence that the employees had been discrimi-natorily discharged Such letter was not part of a procedureof compromise or settlement I do not, however, construesuch letter or reinstatement as an admission of wrongfulconduct Rather, I am persuaded the reinstatement of Bur-ton and Jackson weighs against the contention that thedischarges were economically motivatedIn sum, the overall facts, the nature of the testimony ofRespondent's witnesses, the exhibits, and the belated addi-tion of the "economic" defense, the admissions of mixedlawful and unlawful reasons for the discharges, persuademe and I conclude and find, that the "faulty work" and"economic" defense reasons asserted by the Respondentare pretexts and rationalizations rather than the real rea-sons for the discharges of Shreve, Burton, and JacksonIn sum, I am persuaded and conclude and find that thepreponderance of the facts reveals that the Respondentwas discriminatorily motivated in the discharges of Shreve,Burton, and Jackson on June 6, 1975, that Respondentdischarged such employees because of consideration ofsuch employees' union and protected concerted activities,and that such conduct was violative of Section 8(a)(3) and(1) of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's op-erations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondent23 I find as a fact that the Respondent sent reinstatement letters on Au-gust 15, 1975, to Burton and Jackson and reinstated such employees onAugust 19, 1975 The details of such letters are incorporated by referencehereinceaseand desist therefrom and take certain affirmative ac-tion to effectuate the policies of the ActIthaving been found that the Respondent dischargedRobert E Shreve, David R Jackson, and Richard D Bur-ton, in violation of Section 8(a)(3) and (1) of the Act, therecommened Order will provide that Respondent offereach reinstatement to his former job, and make each wholefor loss of earnings within the meaning and in accord withthe Board's decisions inF W Woolworth Company,90NLRB 289 (1950),Isis Plumbing & Heating Co,138 NLRB716 (1962), except as specifically modified by the wordingof such recommended Order 24Because of the character of the unfair labor practicesherein found, the recommended Order will provide that theRespondent cease and desist from in any other mannerinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the ActUpon the basis of the above findings of fact and theentire record in the case, I make the followingCONCLUSIONS OF LAW1Panscape Corporation, the Respondent,is anemploy-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act2Local Union 1112, Laborers' International Union ofNorth America, AFL-CIO, is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act3By discharging Robert E Shreve, David R Jackson,and Richard D Burton, the Respondent discouraged mem-bership in a labor organization by discriminating in regardto tenure of employment, thereby engaging in unfair laborpractices in violation of Section 8(a)(3) and (1) of the Act4 By the foregoing and by interfering with, restraining,and coercing its employees in the exercise of rights guaran-teed in Section 7 of the Act, Respondent engaged in unfairlabor practices proscribed by Section 8(a)(1) of the Act5The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedORDER25Respondent, Panscape Corporation, its officers, agents,successors, and assigns, shall1Cease and desist from24 The parties stipulated that Burton and Jackson returned to work onAugust 19, 1975 The regular and customary remedial orderof reinstate-ment for Burton and Jackson will be utilized to insure that such employeesare fully reinstated without loss of any benefits, seniority or otherwise, pre-viously enjoyed To the extent that Burton and Jackson's return to work onAugust 19, 1975,satisfiesthe remedial order, the Respondent will be re-quired in the compliance stage of this proceeding to take onlysuch steps asmad' be necessary to fully comply with the remedial orderIn the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by theBoard and becomeits findings, conclusions, and Order, and all objectionsthereto shall bedeemed waived for all purposes PANSCAPE CORPORATION(a)Discharging or otherwise discriminating against em-ployees in regard to hire or tenure of employment, or anyterm or condition of employment because of their union orprotected concerted activities(b) Threatening employees with discharge and other re-prisals because of their union or protected concerted activi-ties(c)Coercively interrogating employees concerning theirunion activities or beliefs(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act except to the extent that suchrights may be affected by lawful agreements in accord withSection 8(a)(3) of the Act2 Take the following affirmative action which it isfound will effectuate the policies of the Act(a)Offer to Robert E Shreve, David R Jackson, andRichard D Burton immediate and full reinstatement toeach's former position or, if such position no longer exists,to a substantially equivalent position, without prejudice toeach's seniority, or other rights previously enjoyed, andmake each whole for any loss of pay or other benefits suf-fered by reason of the discrimination against each in themanner described above in the section entitled "The Rem-edy "(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order(c)Post at Respondent's plant at Muncie, Indiana, cop-ies of the attached notice marked "Appendix " 26 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 25, after being duly signed by Respondent'srepresentatives, shall be posted by it immediately upon re-ceipt thereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily26 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading `Posted byOrder of the National Labor Relations Board shall read Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board'625posted Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material(d)Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to Robert E Shreve, David R Jack-son, and Richard D Burton immediate and full rein-statement to each's former position or, if such positionno longer exists, to a substantially equivalent position,without prejudice to each's seniority or other rightspreviously enjoyed, and make each whole for any lossof pay or other benefits suffered by reason of the dis-crimination against himWE WILL NOT discharge or otherwise discriminateagainst employees in regard to hire or tenure of em-ployment, or any term or condition of employmentbecause of their union or protected concerted activi-tiesWE WILL NOT coercively interrogate our employeesconcerning their union activity or beliefsWE WILL NOT threaten employees with discharge orother reprisals because of their union or protectedconcerted activitiesWE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act except to theextent that such rights may be affected by lawfulagreements in accordance with Section 8(a)(3) of theActAll our employees are free to become or remain, or re-frain from becoming or remaining members of any labororganization, except to the extent provided by Section8(a)(3) of the ActPANSCAPE CORPORATION